DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Splett et al. (US 2018/0085588).

Splett et al. discloses:

1. A medical device (e.g., element 10) comprising: a motion sensor (e.g., via the disclosed pacemaker 14sensing motion signals by a motion sensor 212) configured to produce a motion signal; and a control circuit (e.g., element 206) configured to: set a plurality of sensing control parameters; sense first atrial events (e.g., via the disclosed atrial event detector 240) from the motion signal during a plurality of ventricular cycles according to the sensing control parameters; determine a feature of the motion signal for each ventricular cycle of at least a portion of the plurality of ventricular cycles (e.g., via the disclosed ventricular mechanical event detection windows that may be set following the identification of a ventricular event, step 802); determine a metric of the motion signal based on the determined features; adjust a sensing control parameter of the plurality of sensing control parameters based on the metric (e.g., via the disclosed processor that controls pacing parameters such as a sensing threshold, sensitivity, etc., step 814); sense a second atrial event from the motion signal according to the adjusted sensing control parameter; and generate an atrial sensed event signal in response to sensing the second atrial event {e.g., [0047], [0051]-[0054], [0104]-[0110] &b (Fig 9)}.

2. The medical device of claim 1, wherein the control circuit is configured to: set the plurality of control parameters by: setting a ventricular diastolic event window ending time (e.g., via disclosed step 61, wherein a sensing window is defined based on diastolic event markers), setting a high sensing threshold amplitude extending to an expiration of the event window ending time; and setting a low sensing threshold amplitude starting from the expiration of the ventricular diastolic event window ending time after the high sensing threshold amplitude; sense each of the first atrial events during the plurality of ventricular cycles in response to an earliest crossing of one of the high sensing threshold amplitude and the low sensing threshold amplitude by the motion signal; and adjust the sensing control parameter by adjusting at least one of the ventricular diastolic event window ending time, the high sensing threshold amplitude or the low sensing threshold amplitude {e.g., [0100]-[0105] & (Fig 9)}.

3. The medical device of claim 2, wherein the control circuit is configured to: determine the feature by determining a time of each of the first atrial events sensed during the plurality of ventricular cycles; determine the metric based on the determined time of each of the first atrial events sensed during the plurality of ventricular cycles by determining at least one of: an early atrial event count by counting each of the first atrial events that are sensed after the ventricular diastolic event window ending time and before a threshold time interval; a normal atrial event count by counting each of the first atrial events that are sensed at or later than the early event threshold time interval; and a ventricular diastolic window atrial event count by counting each of the first atrial events that are sensed before the ventricular diastolic event window ending time (e.g., [0065]-[0073]).

4. The medical device of claim 3, wherein the control circuit is configured to: determine that ventricular diastolic event oversensing criteria are met based on at least the early atrial event count; and adjust the sensing control parameter based on the early atrial event count by increasing the low sensing threshold amplitude in response to the ventricular diastolic event oversensing criteria being met (e.g., [0080]-[0084]).

5. The medical device of claim 3, wherein the control circuit is configured to: determine that regular atrial event sensing criteria are met based on at least the normal atrial event count; and adjust the sensing control parameter based on the normal atrial event count by increasing the low sensing threshold amplitude in response to the regular atrial event sensing criteria being met (e.g., [0080]-[0084]).

6. The medical device of claim 3, wherein the control circuit is configured to: determine that atrial event undersensing criteria are met based on at least the normal atrial event count; and adjust the sensing control parameter based on the normal atrial event count by decreasing the low sensing threshold amplitude in response to the atrial event undersensing criteria being met (e.g., [0080]-[0084]).

7. The medical device of claim 2, wherein the control circuit is configured to: determine the feature by determining a maximum amplitude of the motion signal after the ventricular diastolic event window ending time for each of the plurality of ventricular cycles that is longer than the ventricular diastolic event window ending time; determine the metric by determining a minimum one of the maximum amplitudes; and adjust the sensing control parameter by adjusting the low sensing threshold amplitude based on the minimum one of the maximum amplitudes (e.g., [0069]-[0076]).

8. The medical device of claim 2, wherein the control circuit is configured to: determine the feature by determining a latest crossing time of a ventricular diastolic event threshold amplitude occurring before the ventricular diastolic event window ending time; determine the metric by determining a ventricular diastolic event time based on the determined latest crossing times; and adjust the sensing control parameter by adjusting the ventricular diastolic event window ending time based on the ventricular diastolic event time {e.g., [0100]-[0105] & (Fig 9)}.

9. The medical device of claim 8, wherein the control circuit is configured to set the ventricular diastolic event threshold amplitude based on the low sensing threshold amplitude (e.g., [0087]-[0092]).

10. The medical device of claim 8, wherein the control circuit is configured to: determine the feature by determining an earliest crossing time of the low sensing threshold amplitude; determine the metric by determining an atrial event time based on the determined earliest crossing times; and adjusting the ventricular diastolic event window ending time based on the ventricular diastolic event time and the atrial event time (e.g., [0087]-[0092]).

11. The medical device of claim 2, wherein the control circuit is configured to: determine the feature by determining a maximum amplitude of the motion signal that precedes the ventricular diastolic event window ending time; determine the metric by determining a ventricular diastolic event amplitude based on the determined maximum amplitudes; and adjust the sensing control parameter by adjusting the high sensing threshold amplitude based on the ventricular diastolic event amplitude and the low sensing threshold amplitude {e.g., [0087]-[0092], [0100]-[0105] & (Fig 9)}.

12. The medical device of claim 11, wherein the control circuit is configured to: determine a target high threshold amplitude based on a combination of the ventricular diastolic event amplitude and the low sensing threshold amplitude; determine a difference between the target high threshold amplitude and the high sensing threshold amplitude; adjust a counter value based on the difference; determine that the counter value is equal to one of a maximum threshold and a minimum threshold; and adjust the high sensing threshold amplitude toward the target high threshold amplitude in response to the counter being equal to one of the maximum threshold or the minimum threshold (e.g., [0083]-[0087]).

13. The medical device of claim 2, wherein the control circuit is configured to: determine the feature by determining a first plurality of maximum amplitudes of the motion signal preceding the ventricular diastolic event window ending time for each of the plurality of ventricular cycles having one of the first atrial events sensed after the ventricular diastolic event window ending time; determine the metric by determining a first percentile of the first plurality of maximum amplitudes; determine a second plurality of maximum amplitudes of the motion signal preceding the ventricular diastolic event window ending time for each of the plurality of ventricular cycles; determine a target high sensing threshold by determining a second percentile of the second plurality of maximum amplitudes that are greater than the metric; and adjust the sensing control parameter by adjusting the high sensing threshold amplitude based on the target high sensing threshold (e.g., [0083]-[0087]).

14. The medical device of claim 2, wherein the control circuit is configured to: determine that the atrial sensed event signal is generated before the ventricular diastolic event window ending time expires; and extend the ventricular diastolic event window ending time until a subsequent ventricular electrical event in response to determining that the atrial sensed event signal is generated before the ventricular diastolic event window ending time expires (e.g., [0083]-[0087] & [0100]-[0105]).

15. The medical device of claim 1, further comprising a pulse generator configured to generate a pacing pulse in response to the atrial sensed event signal (e.g., via step 822 of Fig 9).

16. The medical device of claim 15, further comprising: a housing enclosing the motion sensor, the control circuit and the pulse generator; and a pair of electrodes on the housing and coupled to the pulse generator (e.g., see Fig 3).

17. A method, comprising: producing a motion signal by a motion sensor; setting a plurality of sensing control parameters; sensing first atrial events from the motion signal during a plurality of ventricular cycles according to the sensing control parameters; determining a feature of the motion signal for each ventricular cycle of at least a portion of the plurality of ventricular cycles; determining a metric of the motion signal based on the determined features; adjusting a sensing control parameter of the plurality of sensing control parameters based on the metric; sensing a second atrial event from the motion signal according to the adjusted sensing control parameter; and generating an atrial sensed event signal in response to sensing the second atrial event {e.g., [0047], [0051]-[0054], [0104]-[0110] &b (Fig 9)}.

18. The method of claim 17, wherein: setting the plurality of control parameters comprises: setting a ventricular diastolic event window ending time; setting a high sensing threshold amplitude extending to an expiration of the event window ending time; and setting a low sensing threshold amplitude starting from the expiration of the ventricular diastolic event window ending time after the high sensing threshold amplitude; sensing the first atrial events during the plurality of ventricular cycles comprises: sensing each of the first atrial events in response to an earliest crossing by the motion signal of one of the high sensing threshold amplitude and the low sensing threshold amplitude during a respective one of the plurality of ventricular cycles; and adjusting the sensing control parameter comprises adjusting at least one of the ventricular diastolic event window ending time, the high sensing threshold amplitude or the low sensing threshold amplitude {e.g., [0100]-[0105] & (Fig 9)}.

19. The method of claim 18, comprising: determining the feature by determining a time of each of the first atrial events sensed during the plurality of ventricular cycles; and determining the metric based on the determined time of each of the first atrial events sensed during the plurality of ventricular cycles by determining at least one of : an early atrial event count by counting each of the first atrial events that are sensed after the ventricular diastolic event window ending time and before a threshold time interval; a normal atrial event count by counting each of the first atrial events that are sensed at or later than the early event threshold time interval; and a ventricular diastolic window atrial event count by counting each of the first atrial events that are sensed before the ventricular diastolic event window ending time(e.g., [0065]-[0073]).

20. The method of claim 19, comprising: determining that ventricular diastolic event oversensing criteria are met based on at least the early atrial event count; and adjusting the sensing control parameter based on the early atrial event count by increasing the low sensing threshold amplitude in response to the ventricular diastolic event oversensing criteria being met (e.g., [0080]-[0084]).


21. The method of claim 19, comprising: determining that regular atrial event sensing criteria are met based on at least the normal atrial event count; and adjusting the sensing control parameter based on the normal atrial event count by increasing the low sensing threshold amplitude in response to the regular atrial event sensing criteria being met met (e.g., [0080]-[0084]).

22. The method of claim 19, comprising: determining that atrial event undersensing criteria are met based on at least the normal atrial event count; and adjusting the sensing control parameter based on the normal atrial event count by decreasing the low sensing threshold amplitude in response to the atrial event undersensing criteria being met met (e.g., [0080]-[0084]).

23. The method of claim 18, comprising: determining the feature by determining a maximum amplitude of the motion signal after the ventricular diastolic event window ending time for each of the plurality of ventricular cycles that is longer than the ventricular diastolic event window ending time; determining the metric by determining a minimum one of the maximum amplitudes; and adjusting the sensing control parameter by adjusting the low sensing threshold amplitude based on the minimum one of the maximum amplitudes (e.g., [0069]-[0076]).

24. The method of claim 18, comprising: determining the feature by determining a latest crossing time of a ventricular diastolic event threshold amplitude occurring before the ventricular diastolic event window ending time; determining the metric by determining a ventricular diastolic event time based on the determined latest crossing times; and adjusting the sensing control parameter by adjusting the ventricular diastolic event window ending time based on the ventricular diastolic event time. (e.g., [0087]-[0092]).

25. The method of claim 24, comprising setting the ventricular diastolic event threshold amplitude based on the low sensing threshold amplitude (e.g., [0087]-[0092]).

20. The method of claim 24, comprising: determining the feature by determining an earliest crossing time of the low sensing threshold amplitude; determining the metric by determining an atrial event time based on the determined earliest crossing times; and adjusting the ventricular diastolic event window ending time based on the ventricular diastolic event time and the atrial event time (e.g., [0087]-[0092]).

27. The method of claim 17, comprising: determining the feature by determining a maximum amplitude of the motion signal that precedes the ventricular diastolic event window ending time; determining the metric by determining a ventricular diastolic event amplitude based on the determined maximum amplitudes; and adjusting the sensing control parameter by adjusting the high sensing threshold amplitude based on the ventricular diastolic event amplitude and the low sensing threshold amplitude (e.g., [0083]-[0087] & [0100]-[0105]).

28. The method of claim 27, comprising: determining a target high threshold amplitude based on a combination of the ventricular diastolic event amplitude and the low sensing threshold amplitude; determining a difference between the target high threshold amplitude and the high sensing threshold amplitude; adjusting a counter value based on the difference; determining that the counter value is equal to one of a maximum threshold and a minimum threshold; and adjusting the high sensing threshold amplitude toward the target high threshold amplitude in response to the counter value being equal to one of the maximum threshold or the minimum threshold (e.g., [0083]-[0087]).

29. The method of claim 18, comprising: determining the feature by determining a first plurality of maximum amplitudes of the motion signal preceding the ventricular diastolic event window ending time for each of the plurality of ventricular cycles having one of the first atrial events sensed after the ventricular diastolic event window ending time; determine the metric by determining a first percentile of the first plurality of maximum amplitudes; determining a second plurality of maximum amplitudes of the motion signal preceding the ventricular diastolic event window ending time for each of the plurality of ventricular cycles; determining a target high sensing threshold by determining a second percentile of the second plurality of maximum amplitudes that are greater than the metric; and adjusting the sensing control parameter by adjusting the high sensing threshold amplitude based on the target high sensing threshold (e.g., [0069]-[0076]).

30. The method of claim 17, comprising: determining that the atrial sensed event signal is generated before the ventricular diastolic event window ending time expires; and extending the ventricular diastolic event window ending time until a subsequent ventricular electrical event in response to determining that the atrial sensed event signal is generated before the ventricular diastolic event window ending time expires (e.g., [0083]-[0087] & [0100]-[0105]).

31. The method of claim 17, comprising generating a pacing pulse in response to the atrial sensed event signal (e.g., via step 822 of Fig 9).

32. A non-transitory, computer-readable storage medium comprising a set of instructions which, when executed by a control circuit of a medical device, cause the medical device to: produce a motion signal by a motion sensor; set a plurality of sensing control parameters; sense first atrial events from the motion signal during a plurality of ventricular cycles according to the sensing control parameters; determine a feature of the motion signal for each ventricular cycle of at least a portion of the plurality of ventricular cycles; determine a metric of the motion signal based on the determined features; adjust a sensing control parameter of the plurality of sensing control parameters based on the metric; sense a second atrial event from the motion signal according to the adjusted sensing control parameter; and generate an atrial sensed event signal in response to sensing the second atrial event {e.g., [0047], [0051]-[0054], [0104]-[0110] & (Fig 9)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792